Mr. Justice Duncan delivered the opinion of the-court. The, appellant’s counsel in their argument rely on three grounds for a reversal of the judgment of the lower court: (1) That the appellee did not prove the alleged contract by the preponderance of the evidence; (2) that said contract was not in writing and void under the Statute of Frauds; (3) said contract was void for want of a sufficient consideration. First. The alleged contract between the appellee1 and the appellant was abundantly proved by the appellee’s evidence. It is admitted by the appellant in his evidence that there was a mistake in the deed of appellee to Myron N. Hulse; and that he asked the appellee and the other heirs of Myron N. Hulse to. make him another deed to the land properly describing it; and that appellee at first refused to do so, insisting' that there was a mistake against appellee in the original deed. He also admits that he paid to appellee $662.60 in three different payments, and that they were made at about the same time and at the same places as appellee stated they were made. His explanation,. however, is that his brother was poor and needy, and that all of said payments were gifts, pure and simple, and not payments in pursuance of any such contract as appellee claimed. He denies positively that he either made any such agreement with appellee, or that he promised his step-mother that he would pay appellee the royalty realized on this disputed share of land, if she would join in a lease of the homestead tract for oil. These contracts, however, are positively testified to by appellee and his mother, and they are strongly corroborated by David Hulse, Jackson Scott and Rolla. Hall. David Hulse testified that appellant said when the lease for oil was made, that there was a mistake in the deed to Myron, and that he intended to turn the royalty over to Charley; but that he, appellant, wanted the “top of the ground.” Nancy Hulse, the widow, testified that he said to her that if she would sign the lease for oil, he would give Charley the “royalty and bonus,” and that she consented and signed the lease. Rolla Hall testified that appellant told him about July 6,. 1908, that Charley was drawing the royalty and that he, appellant, was tó get the land; and, that while he didn’t believe in “going back” on what he agreed to-do, he thought he would take out Charley’s royalty and give it to Joe (another brother). A great deal of the evidence of the appellant and his witnesses, in a measure, corroborated the appellee and his witnesses; and the court and jury were thoroughly warranted in finding for the appellee on this question. The fact that, appellee was mistaken as to where, and before whom, he signed the deed has little significance, as well as his statement that he did not acknowledge the deed to appellant before any one. No intention of the. witness to deny this deed, or to testify falsely, is shown by these statements, as it was at all times his claim that he signed this deed. These statements simply indicate a probable fault in memory, and a lack of knowledge-as to what constituted an acknowledgment of the deed. Second. The Statute of Frauds has no application "to this case, and the debt was in no sense barred by the Statute of Limitations. The contract of appellant was that he would pay appellee the royalty realized for that share of the land, that is, the rent or profits of the lease, if appellee would let the remainder of the land, ■after the oil was taken, remain in appellant’s name. Oil in place in the earth is realty, to be sure; but “oil in place” is not contemplated by the term royalty. Royalty, even if paid in oil, is personal property, and the proceeds thereof would be money. It is not always the case that in leases for oils or minerals that royalty is payable in certain portions of the oils or minerals to be taken, as it happens to be in this case; and at the making of this contract sued on, it was not known what would be the amount or character of the royalty paid, or whether there would in fact be anything in the way of royalty realized. But it can make no sort of difference whether the royalty reserved be oil or money, as royalty, when collected, must necessarily be personal property in any case. The Statute of Limitations •could have no bearing in the case, because the payments for this land were not due until the royalty was collected, and the first royalty was collected in November, 1907. It is also true that if the contract might, by any contingency, have been performed within one year, it is not within the Statute of Frauds. So a contract entirely executed on one side, as this one was, and nothing remains to be done except payment by the other part, it is not within such statute. McPherson v. Cox, 96 U. S. 404, 24 L. Ed. 746; Osgood v. Skinner, 111 Ill. App. 606; White v. Murtland, 71 Ill. 250; Fraser v. Grates, 118 Ill. 112; Curtis v. Sage, 35 Ill. 22. Third. The consideration was ample to support the ■contract. The compromise of a doubtful claim, fairly obtained, is a sufficient consideration on which to found a contract, no matter what the ultimate result of a contest might have been. So is a debt barred by the Statute of Limitations, or any moral obligation which was once a legal one. Lawrence v. Coddington, 52 Ill. App. 133; Honeyman v. Jarvis, 79 Ill. 322; Keener v. Crull,. 19 Ill. 189; Morse v. Crate, 43 Ill. App. 513; Hobbs v. Greifenkagen, 91 Ill. App. 400. These authorities proceed upon the principle that the law permits a man to-pay an honest debt no matter how barred, or to right any wrong or grievance that another may have suffered by his conduct, without litigation; and that “when he constitutes himself a judge in his own cause- and decides against himself,” by making a new contract, “he cannot be heard to reverse his own judgment.” There is one question in this record not made clear, and that is whether or not the total amount of $1,949.08 realized by appellant for royalty, all came by reason of the share of land in question. We could not hold, under the evidence of this record, that appellee is entitled to the royalty of any other part of the homestead tract held by appellant by other title than that that came to him by reason of the error in appellee’s deed to his brother, Myron. The agreement did not cover the tract or share conveyed by Jasper Hulse to appellant, or any other share held by him except appellee’s original share deeded by him by mistake. However, there is no complaint here, and there was none in the court below, that the verdict is excessive. Hence it must be presumed that this royalty all came to appellant by reason of the tract in question. Perceiving no reason why the judgment below should be reversed, it is therefore affirmed.' 'Affirmed.